Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Claims 1-20 are present for examination.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
4.	Claims 1-3, 5, 7, 10-12, 13-14, 16 and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 6-7, 10-11, 13, 15-16 and 19-20 of copending Application No. 16/563,406.  Although the claims are not identical, they are not patentably distinct from each other because the claimed invention of the instant application is a similar version of the claimed invention of the above identified copending application with the similar intended scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-4, 8-13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0085575 (hereinafter Dornemann).

	Regarding claims 1, 10 and 19, Dornemann discloses a method for recovering database data, comprising:
live-mounting at least a portion of a backup asset onto a client device; while remote access operations to the at least portion of the backup asset are being performed ([0007 and 0025]; “’live mount’ the VM, based on relatively efficient access to the backup copy” and “execution of a backed up virtual machine based on coordination with virtual-machine-file-relocation (“VMFR” or “relocation”) operations, and for efficiently live-mounting a backed up virtual machine in a storage management system”);
issuing, to a backup storage system, primary data comprising backup asset metadata associated with the backup asset ([0073 and 0075-0076]; data object information or characteristics associated with the data objects, and metadata includes the data object information);
receiving, from the backup storage system and in response to the primary data request, data for the backup asset ([0077, 0081-0082]; retrieval of data from the particular primary storage device );
may generally regularly access data and metadata stored on primary storage devices 104, whereas data and metadata stored on the secondary storage devices 108 is accessed relatively less frequently”); and 
recovering the first backup asset data file copy onto the client device ([0081-0083]; allowing point-in-time recovery). 
Although Dornemann does not specifically mention the claimed “ control file”, the specific file name in which the metadata information is utilized would have been obvious to one with ordinary skill in the art in view of meeting different design requirements and achieving the particular desired performance.  In addition, Dornemann discloses a non-transitory computer readable medium (CRM) comprising computer readable program code, which when executed by a computer processor ([0393-0394]).

Regarding claims 2 and 11, Dornemann discloses the method wherein live-mounting the at least portion of the backup asset onto the client device, comprises:
creating a backup asset file system ([0085]);
mounting the backup asset file system within a client logical file system on the client device ([0117 and 0124]);
issuing, to the backup storage system, a live mount connection request comprising backup asset metadata associated with the backup asset ([0007, 0073 and 0076]);
receiving, from the backup storage system and in response to the live mount connection request, a backup asset copy handle enabling access to the at least portion of the backup asset; 

Regarding claims 3 and 12, Dornemann discloses the method wherein the live mount connection request further comprises backup asset selection criteria for defining the at least portion of the backup asset sought to be accessed ([0005 and 0007]).

Regarding claims 4 and 13, Dornemann discloses the method wherein recovering the first backup asset data file copy onto the client device, comprises:
issuing, to the backup storage system, a data file request comprising backup asset data file copy metadata associated with the first backup asset data file copy ([0073 and 0075-0076]);
receiving, from the backup storage system and in response to the data file request, a second backup asset data file copy, wherein the second backup asset data file copy is a replica of the first backup asset data file copy; and storing the second backup asset data file copy on the client device ([0084 and 0098-0099]).

Regarding claims 8 and 17, Dornemann discloses the method further comprising:
identifying, based on the control file, a second backup asset data file copy of a second backup asset data file of the backup asset; and recovering the second backup asset data file copy onto the client device ([0081 and 0083]).

Regarding claims 9 and 18, Dornemann discloses the method further comprising:
after recovering the at least portion of the backup asset onto the client device:


Regarding claim 20, Dornemann discloses the system wherein the backup asset is a database ([0097]).

Allowable Subject Matter
8.	Claims 5-7 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claims 5-7 and 14-16, the prior art of record fails to disclose or make obvious, neither singly nor in combination, the non-transitory computer readable medium or the system, or the method comprising, in addition to the other recited features of the claim, the features of wherein recovering the first backup asset data file copy onto the client device, further comprises disabling access of the first backup asset data file copy, stored on the backup storage system, by a backup asset file system on the client device; linking the backup asset file system to the second backup asset data file copy stored on the client device; and enabling access of the second backup asset data file copy, stored on the client device, by the backup asset file system in the manner recited in claims 5 or 14.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192.  The examiner can normally be reached on Monday-Friday 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MONICA M PYO/Primary Examiner, Art Unit 2161